Pee Cüeiam.
In every sort of appeal, whether with, or without Certiorari, the practice is to send up the original papers, as far as is practicable. The dockets cannot be removed, and transcripts of the particular entries, necessarily, supply their place. But here there is a Certiorari to remove the record; and, where this writ issues from a superior to an inferior court, whatever may be the law in other instances, the original record is to be retoned. We are of opinion, therefore, that, to return a transcript, would neither agree with our own practice, nor answer the exigence of the writ, at the common law.
Rule made absolute»